56 So. 3d 92 (2011)
John D. PONDER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4230.
District Court of Appeal of Florida, Fourth District.
March 2, 2011.
Rehearing Denied April 8, 2011.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Helene C. Hvizd, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See State v. Anderson, 905 So. 2d 111 (Fla.2005).
POLEN, HAZOURI and CIKLIN, JJ., concur.